DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 23-37 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election without traverse of Group I, drawn to a composition comprising a polypeptide having DNase activity, claims 1-8, 16-18 (new claims 21-31) and the species of SEQ ID NO:73 for Species Group 1, the species of SEQ ID NO:3 for Species Group 2 and S104A for Species Group 3, in the paper of 2/14/2022, is acknowledged.  
Claim 32-37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of information disclosures, filed 1/26/2021(2) are acknowledged.  Those references considered have been initialed.

Specification

The disclosure is objected to because of the following informalities: The Title of the specification, “Polypeptides” is not very descriptive of applicants invention.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 23-31 are directed to a naturally-occurring composition comprising a polypeptide having DNase activity, wherein the polypeptide comprises an amino acid sequence having at least 70% sequence identity to the amino acid sequence of SEQ ID NO: 3., whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013). Uniprot Accession S3D1S1, SEP 20134 evidence that the protein having a mere 70% sequence identity to SEQ ID NO:3  and the taught compositions are produced naturally in Glarea lozoyensis. and the additional components of the claimed composition are also naturally apart of the natural composition.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-31 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 23-31 are directed to any composition comprising a polypeptide having DNase activity, wherein the polypeptide comprises an amino acid sequence having at mere 70% sequence identity to the amino acid sequence of SEQ ID NO: 3.  There is insufficient disclosure of any particular structure to function/activity relationship disclosed for those polypeptides having DNase activity, wherein the polypeptide comprises an amino acid sequence having at mere 70% sequence identity to the amino acid sequence of SEQ ID NO: 3.  The specification fails to describe sufficient representative species of these polypeptides having DNase activity, wherein the polypeptide comprises an amino acid sequence having at mere 70% sequence identity to the amino acid sequence of SEQ ID NO: 3by any identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 23-31 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a composition comprising a polypeptide having DNase activity, wherein the polypeptide comprises the amino acid sequence of SEQ ID NO: 3 does not reasonably provide enablement for any possible composition comprising a polypeptide having DNase activity, wherein the polypeptide comprises an amino acid sequence having a mere 70% sequence identity to the amino acid sequence of SEQ ID NO: 3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in 
Claims 23-31 are so broad as to encompass any possible composition comprising a polypeptide having DNase activity, wherein the polypeptide comprises an amino acid sequence having a mere 70% sequence identity to the amino acid sequence of SEQ ID NO: 3.  While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple variants, as encompassed by polypeptides of the instant claims, and the positions within a polypeptide's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.  
The specification does not support the broad scope of the claims which encompass any possible composition comprising a polypeptide having DNase activity, wherein the polypeptide comprises an amino acid sequence having a mere 70% sequence identity to the amino acid sequence of SEQ ID NO: 3 because the specification does not establish: (A) regions of the polypeptide structure which may be modified without effecting its DNase activity; (B) regions of the each of the polypeptide structure which may be modified without effecting its DNase activity; (C) the general tolerance of the polypeptide structure to modification and extent of such tolerance with the desired activity; (D) a rational and predictable scheme for modifying any amino acid residue of the polypeptide structure with an expectation of obtaining the desired 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any possible composition comprising a polypeptide having DNase activity, wherein the polypeptide comprises an amino acid sequence having a mere 70% sequence identity to the amino acid sequence of SEQ ID NO: 3.   Without sufficient guidance, determination of those compositions having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 23-28, 30, 31 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen et al.  (BMC Genomics 2013, 14, 339, 2013) as evidenced by Uniprot Accession S3D1S1, SEP 2013 (see IDS ref# 24 ) and He et al. (Scientific Reports, 5: 9747; DOI:1010.1038/srep09747, May 2015).
Chen et al.  teach the genomics driven discovery of the pneumocandin biosynthetic gene cluster in the fungus Glarea lozoyensis.  In addition to the pneumocandin biosynthetic cluster, Chen et al. teach a number of additional proteins produced in Glarea lozoyensis, including that of Uniprot Accession No. S3D1S1.  The protein of Uniprot Accession No. S3D1S1 comprises at least 85% sequence identity to the amino acid sequence of SEQ ID NO:3.  Uniprot Accession No. S3D1S1 further teach that the Uniprot Accession No. S3D1S1 protein is 206 amino acids in length and comprises a DUF1524 motif which He et al.  teaches is found is a motif found in His-metal nuclease superfamily.  Thus Chen et al. teach a composition comprising the fungus Glarea lozoyensis  and a polypeptide which comprises at least 70% sequence identity to the amino acid sequence of SEQ ID NO:3.  The composition taught by Chen et al. further comprises an additional enzyme.     
Thus, claim(s) 23-28, 30, 31 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen et al.  (BMC Genomics 2013, 14, 339, 2013) as evidenced by Uniprot Accession S3D1S1, SEP 2013 (see IDS ref# 24 ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-29, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (BMC Genomics 2013, 14, 339, 2013), Chen et al., Uniprot Accession S3D1S1, SEP 2013 (see IDS ref# 24 ), He et al. (Scientific Reports, 5: 9747; DOI:1010.1038/srep09747, May 2015), Burgess et al. WO 2011/098579 and Mori et al. EP 2617824.
Chen et al.  teach the genomics driven discovery of the pneumocandin biosynthetic gene cluster in the fungus Glarea lozoyensis.  In addition to the pneumocandin biosynthetic cluster, Chen et al. teach a number of additional proteins produced in Glarea lozoyensis, including that of Uniprot Accession No. S3D1S1.  The protein of Uniprot Accession No. S3D1S1 comprises at least 85% sequence identity to the amino acid sequence of SEQ ID NO:3.  Uniprot Accession No. S3D1S1 further teach that the Uniprot Accession No. S3D1S1 protein is 206 amino acids in length and comprises a DUF1524 motif which He et al.  teaches is found is a motif found in His-metal nuclease superfamily.  Thus Chen et al. teach a composition comprising the fungus Glarea lozoyensis  and a polypeptide which comprises at least 70% sequence identity to the amino acid sequence of SEQ ID NO:3.  The composition taught by Chen et al. further comprises an additional enzyme.     
Burgess et al. teach a number of pharmaceutical or anti-biofouling compositions for disrupting a biofilm or preventing biofilm formation.  Burgess et al. teach bacterial deoxyribonuclease compounds and methods of use of said compounds for biofilm disruption and prevention.  Burgess et al. teach detergent or surface cleaning compositions comprising deoxyribonuclease of microbial origin and magnesium stearate (paragraph [0085], page 15), citric acid or sodium carbonate, enzyme inhibitors (paragraph [0031], page 6).  Burgess et al. teach methods of preventing the formation of a biofilm or disrupting a biofilm comprising contacting a surface with an anti-biofouling composition, wherein said anti-biofouling composition is formulated as a cleaning solution and comprises a deoxyribonuclease, an odor control agent or an antibacterial or antifungal compound and a anionic surfactant such as sodium lauryl sulphate (See claims and supporting text, paragraph [0084]).
Mori et al. EP 2617824 teach the identification and isolation of a number of extracellular secreted nucleases from a genus of Streptomyces sp. MBE174.  Mori et al. EP 2617824 teach the isolation of two nucleases, NucS and NucL including a nuclease (DNase) having the amino acid sequence of SEQ ID NO:2 which comprises a polypeptide motif comprising “SDH[D/H/L]P” (SEQ ID NO:74) and “GGNI[R/Q]” (SEQ ID NO:75.  Mori et al. teach the isolation of the nuclease of SEQ ID NO:2 and thus teach a  composition comprising a polypeptide having DNase activity, wherein the polypeptide comprises the motif of SDH[D/H/L]P (SEQ ID NO: 74), and at least one additional component such as a polyol, or an anionic or nonionic surfactants.
One of skill in the art before the effective filing date of the invention would have been motivated to use the nuclease taught by Uniprot Accession No. S3D1S1 in the composition taught by Burgess et al. WO 2011/098579 for use in anti-biofouling compositions.  The motivation for the use of the nucleases taught by Uniprot Accession No. S3D1S1 is that t Uniprot Accession No. S3D1S1 teach that the polypeptide comprises a DUF1524 motif common to a nuclease superfamily as taught by He et al.   The expectation of success is high based upon the high level of skill in the art as exemplified by both Burgess et al. WO 2011/098579, Mori et al. EP 2617824  and Chen et al. and based upon all that is required to make the obvious composition is provided by both Burgess et al. WO 2011/098579, Mori et al. EP 2617824 and Uniprot Accession No. S3D1S1.
Thus, claims 23-29, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.  (BMC Genomics 2013, 14, 339, 2013), Uniprot Accession S3D1S1, SEP 2013 (see IDS ref# 24 ), He et al. (Scientific Reports, 5: 9747; DOI:1010.1038/srep09747, May 2015), Burgess et al. WO 2011/098579 and Mori et al. EP 2617824.

Remarks
No claim is allowable.                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
3/9/2022

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652